An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME Comm
GF
NEVADA

{a} 194'”. 

’ matter.

IN THE SUPREME CUURT OF THE STATE OF NEVADA

   

DREW? ESPINOZA, No. 68005
Appellant,
VS. F ELED
CITY OF HENDERSON,  2  
7 Res ondent. K
ME. L 1;: emu“
ORDER DISMISSING APPEAL w “M EL.‘ ,..

" Ll Y ' 7‘41
This is an appeal from a district court order in a criminal

Eighth Judicial District Court, Clark County; Valerie Adair,

v Judge.

Appellant’s counsel has ﬁled a notice of voluntary withdrawal
of this appeal. Counsel advises this court that he has informed appellant
of the legal consequences (if voluntarily withdrawing this appeal, including
that appellant cannot hereafter seek ta reinstate this appeal, and that any
issuea that were or could have been brought in this appeal are forever
waived. Having been so infuriated; appellant consents to a voluntary

dismissal of this appeal. Cause appearing, we
ORDER t  peal DISMISSED.

  
   

Parraguirre
¢  J.  , Jé
Dauglas Cherry

(:0: Hon. Valarie Adair, District J udge
William S. Skupa
Attorney General/Carson City
Henderson City Attorney
Eighth District Court Clerk